Per Curiam.
These are petitions for certiorari to review the action of the zoning board of review of the town of Bristol in granting the town a variance from the zoning ordinance for the purpose of building an addition to a fire station. In compliance with the writs, the pertinent records have been certified to this court. The petitioners contend that the board’s decision is illegal and void and should be quashed.
At the hearing on the petitions before us the respondent town conceded that the decision was a nullity. In view of such concession we decided from the bench that there was no further justiciable controversy between the parties on the issue raised by the petitions and that the decision of the board should therefore be quashed.
For the above reason only and without in any way intending to pass judgment on other contentions in the briefs of the parties, the petition in each cause is granted, the decision of the board is quashed, and the records certified *484áre ordered returned to the board with our decision endorsed thereon.
Hugo L. Ricci, for petitioners Nunes et al.
Leo Patrick McGowan, Helen M. MacGregor, for petitioners Ferreira et al.
Frank L. Martin, Town Solicitor, for respondent.